                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


MAXINE-JOHNISE D’ACQUISTO,

                        Plaintiff,

                  v.                                          Case No. 20-C-1035

OFFICER SCOTT ANDERSON,
DEPUTY MCCARTY, and
OFFICER MANTYCH,

                        Defendants.


                                             ORDER


        Plaintiff Maxine-Johnise D’Acquisto, proceeding pro se, filed this complaint pursuant to

42 U.S.C. § 1983 alleging that her civil rights were violated during a traffic stop. This matter

comes before the court on Plaintiff’s motion for leave to proceed without prepaying the full filing

fee and to screen the complaint.

                  MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

        Plaintiff has filed a motion to proceed without prepaying the filing fee. Dkt. No. 2. A

review of her motion shows that she is unemployed and disabled due to a forklift accident and

unable to work. She lists only one source of income for the past twelve months, providing $608.00.

For purposes of assessing her ability to pay the filing fee, the court finds Plaintiff indigent based

on her motion. Accordingly, the court will grant Plaintiff’s motion to proceed without prepaying

the filing fee.




           Case 1:20-cv-01035-WCG Filed 07/20/20 Page 1 of 5 Document 4
                                 SCREENING OF THE COMPLAINT

       The court has a duty to review the complaint and dismiss the case if it appears that the

complaint fails to state a claim upon which relief can be granted. See 28 U.S.C. § 1915(e)(2)(B);

Hoskins v. Polestra, 320 F.3d 761, 763 (7th Cir. 2003). In screening a complaint, I must determine

whether the complaint complies with the Federal Rules of Civil Procedure and states at least

plausible claims for which relief may be granted. To state a cognizable claim under the federal

notice pleading system, Plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least sufficient to

provide notice to each defendant of what he or she is accused of doing, as well as when and where

the alleged actions or inactions occurred, and the nature and extent of any damage or injury the

actions or inactions caused.

       A complaint must contain sufficient factual matter “that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting

Twombly, 550 U.S. at 555). “The tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id. To survive

screening, a complaint must contain sufficient factual matter, accepted as true, to “state a claim to

relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. at 556. “[T]he complaint’s allegations




                                                 2
          Case 1:20-cv-01035-WCG Filed 07/20/20 Page 2 of 5 Document 4
must be enough to raise a right to relief above the speculative level.” Id. at 555 (internal quotations

omitted).

                           ALLEGATIONS OF THE COMPLAINT

       Plaintiff, who is white, alleges that on January 15, 2020, as she was driving home from the

Ho Chunk Casino to Milwaukee with her African-American male friend, Deputies Scott Anderson

and McCarty of the Dodge County Sheriff’s Department and Officer Mantych of the Horicon

Police Department conducted an unlawful traffic stop of their vehicle, falsely claiming that

Plaintiff was driving erratically. Plaintiff further alleges that the defendant officers conducted an

illegal search of her vehicle and her person, based on a false claim that they could smell marijuana,

in the course of which they found a gun in the glove compartment and falsely claimed they found

a marijuana “roach.” Finally, Plaintiff alleges that one of the defendants searched her in a

humiliating manner by “blading” his hand through Plaintiff’s vagina and buttocks, and then

conveyed her to jail. Plaintiff states she was three-months pregnant at the time. In addition to

compensatory and punitive damages, Plaintiff seeks a declaratory judgment that section 941.23(2)

of the Wisconsin Statutes, which makes carrying a concealed weapon a Class A misdemeanor, is

unconstitutional.

                                   THE COURT’S ANALYSIS

       “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)).            Plaintiff alleges that the defendant law

enforcement officers violated her rights under the Fourth Amendment.



                                                  3
            Case 1:20-cv-01035-WCG Filed 07/20/20 Page 3 of 5 Document 4
       The Fourth Amendment guarantees the right to be free from “unreasonable searches and

seizures” by the government. This protection “extend[s] to brief investigatory stops of persons or

vehicles that fall short of traditional arrest.” United States v. Arvizu, 534 U.S. 266, 273 (2002).

Thus, whenever a police officer decides to stop a vehicle, the stop must meet the reasonableness

requirements of the Fourth Amendment. Delaware v. Prouse, 440 U.S. 648, 663 (1979). Routine

traffic stops, which are akin to the brief investigatory stops described in Terry v. Ohio, 391 U.S. 1

(1968), require reasonable suspicion of unlawful activity. United States v. Jackson, 962 F.3d 353,

357 (7th Cir. 2020). To conduct a full search of Plaintiff’s vehicle and person, police needed

probable cause to arrest Plaintiff or to believe that the vehicle contained and/or Plaintiff possessed

contraband or evidence of a crime. Arizona v. Gant, 556 U.S. 332 (2009); California v. Carney,

471 U.S. 386 (1985). Here, Plaintiff alleges that the defendants violated her Fourth Amendment

rights by stopping her without reasonable suspicion and searching her and her car without probable

cause. Because Plaintiff alleges that they were acting in concert, Plaintiff’s allegations are

sufficient to state claims against each of the defendants.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

       IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of the

complaint and this order upon Defendants Anderson, McCarty and Mantych pursuant to Federal

Rule of Civil Procedure 4. Plaintiff is advised that Congress requires the U.S. Marshals Service

to charge for making or attempting such service. 28 U.S.C. § 1921(a). The current fee for waiver-

of-service packages is $8.00 per item mailed. The full fee schedule is provided at 28 C.F.R. §§

0.114(a)(2)–(3). Although Congress requires the court to order service by the U.S. Marshals

Service precisely because in forma pauperis plaintiffs are indigent, it has not made any provision



                                                  4
          Case 1:20-cv-01035-WCG Filed 07/20/20 Page 4 of 5 Document 4
for these fees to be waived either by the court or by the U.S. Marshals Service. The court is not

involved in the collection of the fee.

       IT IS FURTHER ORDERED that each of the defendants shall file a responsive pleading

to the complaint.

       IT IS FURTHER ORDERED that copies of the complaint and this order be sent to the

Dodge County Sheriff, as well as to corporation counsel for the county of Dodge, and the Chief of

the Horicon Police Department and the City Attorney for Horicon.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the

court enters a scheduling order setting deadlines for discovery and dispositive motions.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

       In addition, the parties must notify the Clerk of Court of any change of address. Failure to

do so could result in orders or other information not being timely delivered, thus affecting the legal

rights of the parties. Therefore, failure to provide your correct address could result in dismissal of

your case for failure to prosecute.

       Dated at Green Bay, Wisconsin this 20th day of July, 2020.

                                                         s/ William C. Griesbach
                                                         William C. Griesbach
                                                         United States District Judge




                                                     5
          Case 1:20-cv-01035-WCG Filed 07/20/20 Page 5 of 5 Document 4
